FILED - KZ

Case 1:20-cv-00145-PLM-PJG ECF No. 1 filed 02/18/20 PagelD.1 Feeyert 18 3020 1:30 PM

U.S. DISTRICT COURT

WESTERN DISTRICT OF We efah

ilb_ Scanned by OS) “Ht4/2+

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

1:20-cv-145
Paul L. Maloney
United States District Judge

 

JEFFREY NICHOLS, an individual,
Plaintiff,

vs. Case No. 1:20-cv-

CHRISTOPHER GREENHALGH, individually, and
in his official capacity as a police

officer for the City of Three Rivers

Police Department, MATT BRITTON,

individually, and in his official capacity

as a police officer for the City of Three

Rivers Police Department, and

MATTHEW STARK, and in his official capacity

as a police officer for the City of Three

Defendants.

 

Jeff Nichols, Pro Per
Plaintiff

505 Aspenwald, Apt. A
Elkhart, IN 46516

(269) 535-3153

 

COMPLAINT
The Plaintiff Jeff Nichols for his complaint, states as follows:

JURISDICTIONAL ALLEGATIONS

 

1. The plaintiff Jeff Nichols is a resident of the State of Indiana, but he

formerly lived in the City of Three Rivers, County of St. Joseph, State of Michigan.
Case 1:20-cv-00145-PLM-PJG ECF No. 1 filed 02/18/20 PagelD.2 Page 2of5

2. The defendants were, upon information and belief, police officers for the
City of Three Rivers Police Department, at all times relevant to this complaint.

3. Jurisdiction arises under 28 U.S.C. §1331 and 28 U.S.C. §1343.

4, There claims arose in part under 42 USC § 1983.

5. The events complained of occurred late on February 17, 2017 and
afterwards.

6. The events complained of of were committed by the defendants under

color of state law but not under a legitimate exercise of governmental authority.

COMMON ALLEGATIONS

7. The plaintiff restates and realleges as though fully set forth herein
paragraphs 1 -6 of this complaint.

8. On February 17, 2017, late in the evening, Mr. Nichols was driving a
rental car in the City of Three Rivers.

9. The defendant officer Britton pulled over Mr. Nichols on a traffic offense,
followed quickly by the defendant Greenhalgh.

10. The two defendants held Mr. Nichols longer than necessary to process
the traffic stop, despite that there was nothing suspicious about what was in Mr.
Nichols ‘s rental car.

11. Mr. Nichols did not have illegal drugs in the car. The defendant did a
pat down search of Mr. Nichols and took money, a cell phone, and other personal

items from him.
Case 1:20-cv-00145-PLM-PJG ECF No. 1 filed 02/18/20 PagelD.3 Page 3 of 5

12. The defendants Matthew Stark appeared later with a drug sniffing dog.

13. The defendants claimed that the dog “hit” on narcotics, but that is not
possible , as there were no drugs in the car, unless the defendants planted them there.

14. Based on the alleged “hit” by the drug dog, and other false information
presented to a magistrate, the defendants obtained a warrant for Mr. Nichols and his
clothes.

15. The defendants transported Mr. Nichols to a hospital, where he was
strip searched, and his clothes were searched.

16. The defendants didn’t find any contraband on Mr. Nichols during the
searches in the hospital.

17. The defendants nonetheless caused charges of possession of cocaine to
be issued against him.

18. the charges were dropped late in 2017 by the prosecutor’s office.

19. The defendants did not return the cash and cell phone that they had
taken from Mr. Nichols.

20. <Asaresult of the incidents referenced to above, the plaintiff has suffered
and will continue to suffered financial losses, emotional distress, humiliation,

embarrassment, anger, a loss of enjoyment of life, and other damages.

COUNT I - UNCONSTITUTIONALLY LENGTHY STOP

 

UNCONSTITUTIONAL ARREST, AND UNCONSTITUTIONAL SEARCHES

 

21. The plaintiff restates and realleges as though fully set forth herein

paragraphs 1 — 20 of this complaint.
’

Case 1:20-cv-00145-PLM-PJG ECF No. 1 filed 02/18/20 PagelD.4 Page 4of5

22. The defendants, without reasonable cause for doing so, detained Mr.
Nichols during the traffic stop for a longer time than reasonable to effect it.

23. The defendants, without probable cause to do so, searched Mr. Nichols’
person at the scene of the traffic stop.

24. The defendants searched Mr. Nichols car at the scene without probable
cause to do so.

25. The defendants provided false information to the magistrate judge in
order to obtain a search warrant for Mr. Nichol’s clothes and person.

26. The defendants planted drugs in Mr. Nichol’s car in order to obtain
probable cause to arrest, charge and search Mr. Nichols.

27. The acts of the defendant described above violated clearly established
rights he had under the Fourth Amendment and Fourteenth Amendment to the
Constitution of the United States.

28. The defendants could not reasonably have believed that they had the
authority to do what they had done under the Fourth and Fourteenth Amendments
to the Constitution of the United States.

WHEREFORE, the plaintiffs request a judgment against the individual
defendants for whatever amount is sufficient to compensate him for the injuries and
damages set forth above past and future plus punitive damages, all recoverable
interest, costs, attorney's fees under 42 U.S.C. §1988, and any other relief this court
deems fair and just, including a declaratory judgment declaring the defendants’

conduct to be unconstitutional.
#

Case 1:20-cv-00145-PLM-PJG ECF No. 1 filed 02/18/20 PagelD.5 Page 5of5

COUNT JI - MALICIOUS PROSECUTION

 

29. The plaintiff restates and realleges as though fully set forth herein
paragraphs 1 — 28 of this complaint.

30. The defendants took the actions they did without probable cause to
arrest or prosecute him because they didn’t like Mr. Nichols personally, from previous
interactions with him.

31. The defendants could not have believed the that their actions were
within in the constitutional limitations on the excuse of their authority.

32. The defendants’ actions violated clearly established constitutional law
that a reasonable officer would have known.

WHEREFORE, the plaintiff requests a judgment against the defendant for
whatever amount is sufficient to compensate him for his injuries and damages past
and future, plus punitive damages, all recoverable interest, costs, attorney's fees and
any other relief this court deems fair and just, including a declaratory judgment

declaring the defendants’ conduct to be unconstitutional.
Dated: 2. ~ [f- Po

Je ichgls
Plaintiff-PRO PER
